Title: To James Madison from Fulwar Skipwith, 20 May 1803 (Abstract)
From: Skipwith, Fulwar
To: Madison, James


20 May 1803, Paris. Conceives the business of American claims against the French government and of his agency “to be drawing to a close.” “The emoluments of my Office of Consul are almost nothing. My own fortune is unequal to the support of myself & family. My zeal & exertions to serve my Country at some of her most difficult periods both here & in the W. Indias have been great. My sacrifice of property, while in public service, has been considerable, to say nothing of the long & disinterested devotion of my time during near three years of Mr. Adams’s administration, when without either emolument of Office, or compensation for my trouble, I performed important, & the most hazardous public duties.” Encloses extracts and copies of letters that present evidence of his loss of property. “That property, to the amount of 15,000$, was honestly gained by five years labours & dangers of the best part of my life, and was abandoned, as you will perceive, by the unjust opposition if not federal malice of Mr. King & Mr. Pickering.” Trusts these facts have not escaped JM’s and the president’s notice. “Indeed I am encouraged by Mr. Monroe to believe … I may reasonably expect to be employed in some other than my present station, as soon as one susceptible of a reasonable compensation, & within the convenience of the Government, shall present itself. If then my situation here cannot be ameliorated, by my receiving a fixed compensation for my services, sufficient to enable me to live, I must solicit an appointment elsewhere. In this City every necessary, as well as accommodation of life, has nearly doubled since the period, at which Mr. Jefferson knew it.” Though he is no longer the U.S. consul general, “all the unprofitable & troublesome duties of that Office continue, by the force of circumstances,” to be imposed on him. The French government refuses to hear the complaints of Americans except through him or Livingston. Livingston seldom chooses to interfere in individual cases, “especially where those things are neither flattering or agreeable,” and generally refers them to Skipwith. Since both the administration’s intention and U.S. law forbid a salary to the holder of his office, suggests “a new ground on which it may be found proper” to employ him. Louisiana, “by the wise and energetic conduct of our Government,” is about to become part of U.S. territory. A host of federal officers must be named. Commercial relations between Louisiana and France “are for some years to remain upon a very intimate footing.” “The Inhabitants speak mostly the french language, & differ much in manners, customs, & Religion” from American citizens. It would “promote the interest of the Union, to appoint men to reside among them, who know their genius, temper, & manners, and who would be able to render … republican forms, & principles agreeable as well as useful to them.” “I think myself equal to a task of this kind, & being disposed with a most deserving wife to attatch our fortunes to the destiny of that new region of our Territory, provided it be not more agreeable to the President to continue me here, I must intreat you, Sir, to become the organ of my solicitation with him, and that both you & him will rest secure of my performing the trust that is, & may be confided to me with industry & Integrity.”
 

   
   RC, two copies, and enclosures (DNA: RG 59, LAR, 1801–9, filed under “Skipwith”); extract (DLC: Causten-Pickett Papers, Fulwar Skipwith Papers, box 5, Claims). First RC 3 pp.; marked “Copy”; docketed by Jefferson and by Wagner as received 17 Aug. Second RC dated 16 May. Minor variations between the RCs have not been noted. Extract dated “April 1803. 4.” For enclosures, see n. 1.



   
   Skipwith enclosed extracts of four letters from George W. Erving, 15 Jan., 7 Feb., 8 Mar., and 21 Apr. 1803 (6 pp.), that discussed claims Skipwith had forwarded to Erving to be submitted to the commission under article 7 of the Jay treaty. The claims were eventually dismissed because Skipwith’s “legal Remedy had not been pursued to its utmost extent” (Erving to Skipwith, 8 Mar. 1803).



   
   For Monroe’s recommendation of Skipwith for the post of collector at New Orleans, see Monroe to JM, 16 May 1803.


